DETAILED ACTION
Applicant: AMAMIYA, Hideyuki; TANAKA, Masanosuke; KIIRE, Tomohiro; & HIGUCHI, Junji
Assignee: ATAGO CO., LTD.
Attorney: Chad E. Gorka (Reg. 67,330) and Bruce H. Bernstein (Reg. No.: 29,027)
Filing: Request for Continued Examination filed 27 November 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.
 
Status of Claims
Claims 1-8 are currently pending before the Office, claims 1, 3, 6-7 have been further amended, and claim 8 has been newly added without adding new matter.

Response to Arguments
Persuasive Arguments – §103 Rejections
Applicant’s arguments, see Pages 8-28, filed 11/27/2020, with respect to §103 rejections have been fully considered and are persuasive in that the claims were amended to avoid the cited art.  The rejection of the claims in view of §103 have been withdrawn.  Upon further consideration, claims 1 and 3-5, and 7 are rejected in view of Pellenc et al. (US Pub. 2012/0229809) and Kelly (IE Pub. 20 000 608 A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellenc et al. (US Pub. 2012/0229809) and Kelly (IE Pub. 20 000 608 A).
Regarding claim 1, Pellenc et al. discloses a nondestructive measurement apparatus (Pellenc et al.: Figs. 3-4; Fig. 21; Abstract), comprising: 
a casing (Fig. 21 casing 1) including a grip portion (67) that is holdable in hand (¶126) and a measurement portion (Figs. 3-4; Fig. 21) having an outer a ring shaped abutting portion (Figs. 3-4; Fig. 21) that is configured to be abutted to a measurement target (4; ¶3; ¶101); 

    PNG
    media_image1.png
    628
    545
    media_image1.png
    Greyscale

a light source group (12) including a plurality of light sources (12) arranged to be separated in a circumferential direction and in a ring shape (12; ¶¶74-75 main illumination device 12 is advantageously in annular arrangement about the optical axis 2 in order to increase the amount of light illuminating the sample 4) in an interior of the casing (Figs. 3-4; Fig. 21 casing 1);

    PNG
    media_image2.png
    368
    729
    media_image2.png
    Greyscale

a ring cover (Fig. 3 ring cover 18; ¶76 main illumination device 12 is protected by a protective wall 18. This wall is advantageously translucent . . . This protective wall 18 is made, for example, of glass.) arranged in a ring shape smaller than an inner portion of the outer abutting portion surrounded by the outer abutting portion (Fig. 3; Fig. 4), the ring cover being configured to as a ring shaped beam (Figs. 3-4; ¶¶74-76); 

    PNG
    media_image3.png
    412
    783
    media_image3.png
    Greyscale

a light guide member (Figs. 3-4 light guide 7) having one end surface exposed to an inner side of the ring cover (Fig. 4) and another end surface positioned in the interior of the casing (Fig. 4), the light guide member being configured to emit light, which is from the ring shaped light and has passed through the measurement target, incident from the one end surface to the another end surface (Figs. 3-4; ¶72 wavelengths are not modified between the emission by the illumination device 12 and the backscatter; only the light intensity is more or less attenuated depending upon the particular absorption wavelengths of the constituent compounds of the sample 4. The light spectrum 22 backscattered in the measurement chamber 7 is analyzed using optical sensors 5; ¶¶86-90 – optical sensor 5 corresponds to photodiode 25 & optical filter 26); 
photo sensors arranged inside the casing (Fig. 3 photo sensors 25), the photo sensors being configured to detect light emitted from the another end surface of the light guide member (Fig. 3; ¶72; ¶¶86-90); and 
a light intensity processor (¶¶92-93 – processors 42,60) configured to obtain an absorbance according to detected intensities of the photo sensors (¶¶92-93), 
wherein the nondestructive measurement apparatus (1) further comprises an inner ring-shaped abutting portion in an inner position in a diameter direction (Fig. 3 light guide 7 – inner abutting portion on sample side of light guide 7) with respect to the ring cover (18), and 
wherein the inner abutting portion (Fig. 3 light guide 7 – inner abutting portion) and the outer abutting portion (Fig. 3 – casing edge wraps around the ring cover 18 and designed to abut the sample) are to be abutted to the measurement target (Fig. 1 measurement target 4) such that a closed space is formed by the ring cover (18), the measurement target (4), the inner abutting portion (Fig. 3 light guide 7 – inner abutting portion), and the outer abutting portion (Fig. 3 – casing edge).  
However Pellenc et al. fails to disclose a ring lens.
In a related field of endeavor, Kelly discloses a ring shaped imaging apparatus (Kelly: Fig. 2 illuminator 1; Abstract - illuminator (1) . . . a housing (2) having a central through-hole (3) for a camera field of view), comprising: 
a light source group (LEDs 6) including a plurality of light sources (6) arranged to be separated in a circumferential direction and in a ring shape (Fig. 1; Pg. 11, Ln.1-2 ring of LEDs 6) in an interior of the casing (2); 

    PNG
    media_image4.png
    541
    636
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    456
    655
    media_image5.png
    Greyscale

a ring lens (Fig. 3a ring lens 20; Pg. 12, Ln.14 – Pg. 13, Ln. 6 annular lens 20 of circular cross-section may be used . . .  the cross-sectional shape (in the x-z plane) may be: . . . 25 - Fresnel, tilted with respect to the Z axis) arranged in a ring shape (20) smaller than an inner portion of the casing (through-hole 3) surrounded by the outer casing portion (outer edge of housing 2), the ring lens being configured to emit light (Fig. 2) coming from the light source group toward an outside (Fig. 2) of the casing (2) as ring shaped light as a ring shaped beam (ring lens 20 and ring lens 25 – ring shaped lenses focusing/directing light from a ring shaped light source group creates “a ring shaped beam”); 

    PNG
    media_image6.png
    426
    559
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    513
    547
    media_image7.png
    Greyscale

a light guide member (3) having one end surface exposed to an inner side of the ring lens (interior surface of housing 2) and another end surface positioned in the interior of the casing (through-hole 3 surface), the light guide member (3) being configured to emit light (Abstract – light reaches camera sensors via through-hole), which is from the ring shaped light (LEDs 6 & ring lens 20/25), incident from the one end surface to the another end surface (Abstract); 
photo sensors arranged inside the casing (Abstract; Pg. 1, Ln. 6-10), the photo sensors being configured to detect light emitted from the another end surface of the light guide member (Abstract; Pg. 1, Ln. 6-10); and 
a light intensity processor configured to obtain an image according to detected intensities of the photo sensors (Abstract; Pg. 1, Ln. 6-10).
In view of the ability to obtain illumination for relatively short working distances using a tilted annular lens as is disclosed in Kelly at Pages 12-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kelly with the teachings of Pellenc et al. to direct light more fully into the measurement target by replacing or combining the ring lens of Kelly in place of the ring cover of Pellenc et al. to obtain shorter working a closed space is formed by the ring lens, the measurement target, the inner abutting portion, and the outer abutting portion.

Regarding claim 3, Pellenc et al. discloses a nondestructive measurement apparatus (Pellenc et al.: Figs. 3-4; Fig. 21; Abstract), comprising: 
a casing (Fig. 21 casing 1) including a grip portion (67) that is holdable in hand (¶126) and a measurement portion (Figs. 3-4; Fig. 21) having an outer a ring shaped abutting portion (Figs. 3-4; Fig. 21) that is configured to be abutted to a measurement target (4; ¶3; ¶101); 

    PNG
    media_image1.png
    628
    545
    media_image1.png
    Greyscale

a light source group (12) including a plurality of light sources (12) arranged to be separated in a circumferential direction and in a ring shape (12; ¶¶74-75 main illumination device 12 is advantageously in annular arrangement about the optical axis 2 in order to increase the amount of light illuminating the sample 4) in an interior of the casing (Figs. 3-4; Fig. 21 casing 1);

    PNG
    media_image2.png
    368
    729
    media_image2.png
    Greyscale

a ring cover (Fig. 3 ring cover 18; ¶76 main illumination device 12 is protected by a protective wall 18. This wall is advantageously translucent . . . This protective wall 18 is made, for example, of glass.) arranged in a ring shape smaller than an inner portion of the outer abutting portion surrounded by the outer abutting portion (Fig. 3; Fig. 4), the ring cover being configured to emit light coming from the light source group toward an outside of the casing as ring shaped light as a ring shaped beam (Figs. 3-4; ¶¶74-76); 

    PNG
    media_image3.png
    412
    783
    media_image3.png
    Greyscale

a light guide member (Figs. 3-4 light guide 7) having one end surface exposed to an inner side of the ring cover (Fig. 4) and another end surface positioned in the interior of the casing (Fig. 4), the light guide member being configured to emit light, which is from the ring shaped light and has passed through the measurement target, incident from the one end surface to the another end surface (Figs. 3-4; ¶72 wavelengths are not modified between the emission by the illumination device 12 and the backscatter; only the light intensity is more or less attenuated depending upon the particular absorption wavelengths of the constituent compounds of the sample 4. The light spectrum 22 backscattered in the measurement chamber 7 is analyzed using optical sensors 5; ¶¶86-90 – optical sensor 5 corresponds to photodiode 25 & optical filter 26); 
photo sensors arranged inside the casing (Fig. 3 photo sensors 25), the photo sensors being configured to detect light emitted from the another end surface of the light guide member (Fig. 3; ¶72; ¶¶86-90); and 
a light intensity processor (¶¶92-93 – processors 42,60) configured to obtain an absorbance according to detected intensities of the photo sensors (¶¶92-93), 
wherein the nondestructive measurement apparatus (1) further comprises an inner ring-shaped abutting portion in an inner position in a diameter direction (Fig. 3 light guide 7 – inner abutting portion on sample side of light guide 7) with respect to the ring cover (18), and 
wherein the inner abutting portion (Fig. 3 light guide 7 – inner abutting portion) and the outer abutting portion (Fig. 3 – casing edge wraps around the ring cover 18 and designed to abut the sample) are to be abutted to the measurement target (Fig. 1 measurement target 4) such that a closed space is formed by the ring cover (18), the measurement target (4), the inner abutting portion (Fig. 3 light guide 7 – inner abutting portion), and the outer abutting portion (Fig. 3 – casing edge).  
However Pellenc et al. fails to disclose a ring lens.
In a related field of endeavor, Kelly discloses a ring shaped imaging apparatus (Kelly: Fig. 2 illuminator 1; Abstract - illuminator (1) . . . a housing (2) having a central through-hole (3) for a camera field of view), comprising: 
a light source group (LEDs 6) including a plurality of light sources (6) arranged to be separated in a circumferential direction and in a ring shape (Fig. 1; Pg. 11, Ln.1-2 ring of LEDs 6) in an interior of the casing (2); 

    PNG
    media_image4.png
    541
    636
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    456
    655
    media_image5.png
    Greyscale

a ring lens (Fig. 3a ring lens 20; Pg. 12, Ln.14 – Pg. 13, Ln. 6 annular lens 20 of circular cross-section may be used . . .  the cross-sectional shape (in the x-z plane) may be: . . . 25 - Fresnel, tilted with respect to the Z axis) arranged in a ring shape (20) smaller than an inner portion of the casing (through-hole 3) surrounded by the outer casing portion (outer edge of housing 2), the ring lens being configured to emit light (Fig. 2) coming from the light source group toward an outside (Fig. 2) of the casing (2) as ring shaped light as a ring shaped beam (ring lens 25 – ring shaped lenses focusing/directing light from a ring shaped light source group creates “a ring shaped beam”); 

    PNG
    media_image6.png
    426
    559
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    513
    547
    media_image7.png
    Greyscale

a light guide member (3) having one end surface exposed to an inner side of the ring lens (interior surface of housing 2) and another end surface positioned in the interior of the casing (through-hole 3 surface), the light guide member (3) being configured to emit light (Abstract – light reaches camera sensors via through-hole), which is from the ring shaped light (LEDs 6 & ring lens 25), incident from the one end surface to the another end surface (Abstract); 
photo sensors arranged inside the casing (Abstract; Pg. 1, Ln. 6-10), the photo sensors being configured to detect light emitted from the another end surface of the light guide member (Abstract; Pg. 1, Ln. 6-10); and 
a light intensity processor configured to obtain an image according to detected intensities of the photo sensors (Abstract; Pg. 1, Ln. 6-10); 
wherein a main optical axis (through-hole 3) of the ring shaped light (LEDs 6) emitted from the ring lens (25) is inclined in a direction to reduce a diameter of the ring shaped light after the ring shaped light is emitted from the ring lens (Pg. 12, Ln. 26-29 angle of approximately 45˚).
In view of the ability to obtain illumination for relatively short working distances using a tilted annular lens as is disclosed in Kelly at Pages 12-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kelly with the teachings of Pellenc et al. to direct light more fully into the measurement target by replacing or combining the ring lens of Kelly in place of the ring cover of Pellenc et al. to obtain shorter working distances resulting in the claimed a closed space is formed by the ring lens, the measurement target, the inner abutting portion, and the outer abutting portion

Regarding claim 4, Pellenc et al. further discloses wherein the photo sensors include at least m sets of photo sensors (Pellenc et al.: Fig. 12 photo sensors 25) (where m is an integer greater than or equal to 2) (¶¶86-90 – optical sensor 5 corresponds to photodiode 25 & optical filter 26; ¶¶136-142 n being the number of optical sensors 5), and the nondestructive measurement apparatus further comprises band-pass filters (Fig. 12 band-pass filters 26; ¶89 optical filter 26 is advantageously a narrow band-pass filter), each having a respective one of m types of different wavelengths λ1-λm as a central wavelength (¶¶136-142 a particular illustrative embodiment, applied to grapes, one wishes to determine the contents of the following four compounds: water, sugar, polyphenols anthocyanins and acid. For these compounds, and for the associated lengths retained, namely n=13 wavelengths (440, 520, 665, 690, 740, 770, 805, 840, 875, 910, 945, 980, 1015), two examples of matrix SM are shown in FIGS. 23 and 24.), between a respective one of the m sets of photo sensors (25) and the another end surface of the light guide member (Fig. 3 light guide 7 photo sensors 25 filters 26; Fig. 12 photo sensors 25 filters 26).

    PNG
    media_image3.png
    412
    783
    media_image3.png
    Greyscale

    PNG
    media_image8.png
    512
    516
    media_image8.png
    Greyscale

	
	
Regarding claim 6, Pellenc et al. further discloses wherein the grip portion is formed to be holdable in hand by having a handle (Pellenc et al.: Fig. 21 handle 67; ¶126), and the measurement portion is formed such that an extending direction of the outer abutting portion is a direction along the handle (ring shaped abutting portion), at one end portion of the handle in the grip portion (67), and a tip end surface of the outer abutting portion is positioned to be protruded from a surface of the grip portion (ring shaped abutting portion).

    PNG
    media_image1.png
    628
    545
    media_image1.png
    Greyscale

Pellenc et al. discloses a nondestructive measurement apparatus (Pellenc et al.: Figs. 3-4; Fig. 21; Abstract), comprising: 
a casing (Fig. 21 casing 1) including a grip portion (67) that is holdable in hand (¶126) and a measurement portion (Figs. 3-4; Fig. 21) having an outer a ring shaped abutting portion (Figs. 3-4; Fig. 21) that is configured to be abutted to a measurement target (4; ¶3; ¶101); 

    PNG
    media_image1.png
    628
    545
    media_image1.png
    Greyscale

a light source group (12) including a plurality of light sources (12) arranged to be separated in a circumferential direction and in a ring shape (12; ¶¶74-75 main illumination device 12 is advantageously in annular arrangement about the optical axis 2 in order to increase the amount of light illuminating the sample 4) in an interior of the casing (Figs. 3-4; Fig. 21 casing 1);

    PNG
    media_image2.png
    368
    729
    media_image2.png
    Greyscale

a ring cover (Fig. 3 ring cover 18; ¶76 main illumination device 12 is protected by a protective wall 18. This wall is advantageously translucent . . . This protective wall 18 is made, for example, of glass.) arranged in a ring shape smaller than an inner portion of the outer abutting portion surrounded by the outer abutting portion (Fig. 3; Fig. 4), the ring cover being configured to emit light coming from the light source group toward an outside of the casing as ring shaped light as a ring shaped beam (Figs. 3-4; ¶¶74-76); 

    PNG
    media_image3.png
    412
    783
    media_image3.png
    Greyscale

a light guide member (Figs. 3-4 light guide 7) having one end surface exposed to an inner side of the ring cover (Fig. 4) and another end surface positioned in the interior of the casing (Fig. 4), the light guide member being configured to emit light, which is from the ring shaped light and has passed through the measurement target, incident from the one end surface to the another end surface (Figs. 3-4; ¶72 wavelengths are not modified between the emission by the illumination device 12 and the backscatter; only the light intensity is more or less attenuated depending upon the particular absorption wavelengths of the constituent compounds of the sample 4. The light spectrum 22 backscattered in the measurement chamber 7 is analyzed using optical sensors 5; ¶¶86-90 – optical sensor 5 corresponds to photodiode 25 & optical filter 26); 
photo sensors arranged inside the casing (Fig. 3 photo sensors 25), the photo sensors being configured to detect light emitted from the another end surface of the light guide member (Fig. 3; ¶72; ¶¶86-90); 
a light intensity processor (¶¶92-93 – processors 42,60) configured to obtain an absorbance according to detected intensities of the photo sensors (¶¶92-93); and 
a diffuser configured to diffuse passing light (Fig. 4 diffuser 9; Abstract - at least one diffusing filter blocking said opening; ¶¶65-66), between a surface surrounded by the outer abutting portion in the measurement target (Fig. 3) and the another end surface of the light guide member (Fig. 4 diffuser 9 & another end surface inside light guide member), in a state of having the measurement target abutted to the outer abutting portion (¶¶65-66 outer surface of the scatter filter 9 also provides a bearing surface allowing contact with the sample 4 during a measurement sequence), 
wherein the nondestructive measurement apparatus (1) further comprises an inner ring-shaped abutting portion in an inner position in a diameter direction (Fig. 3 light guide 7 – inner abutting portion on sample side of light guide 7) with respect to the ring cover (18), and 
wherein the inner abutting portion (Fig. 3 light guide 7 – inner abutting portion) and the outer abutting portion (Fig. 3 – casing edge wraps around the ring cover 18 and designed to abut the sample) are to be abutted to the measurement target (Fig. 1 measurement target 4) such that a closed space is formed by the ring cover (18), the measurement target (4), the inner abutting portion (Fig. 3 light guide 7 – inner abutting portion), and the outer abutting portion (Fig. 3 – casing edge).  
However Pellenc et al. fails to disclose a ring lens.
In a related field of endeavor, Kelly discloses a ring shaped imaging apparatus (Kelly: Fig. 2 illuminator 1; Abstract - illuminator (1) . . . a housing (2) having a central through-hole (3) for a camera field of view
a light source group (LEDs 6) including a plurality of light sources (6) arranged to be separated in a circumferential direction and in a ring shape (Fig. 1; Pg. 11, Ln.1-2 ring of LEDs 6) in an interior of the casing (2); 

    PNG
    media_image4.png
    541
    636
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    456
    655
    media_image5.png
    Greyscale

a ring lens (Fig. 3a ring lens 20; Pg. 12, Ln.14 – Pg. 13, Ln. 6 annular lens 20 of circular cross-section may be used . . .  the cross-sectional shape (in the x-z plane) may be: . . . 25 - Fresnel, tilted with respect to the Z axis) arranged in a ring shape (20) smaller than an inner portion of the casing (through-hole 3) surrounded by the outer casing portion (outer edge of housing 2), the ring lens being configured to emit light (Fig. 2) coming from the light source group toward an outside (Fig. 2) of the casing (2) as ring shaped light as a ring shaped beam (ring lens 20 and ring lens 25 – ring shaped lenses focusing/directing light from a ring shaped light source group creates “a ring shaped beam”); 

    PNG
    media_image6.png
    426
    559
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    513
    547
    media_image7.png
    Greyscale

a light guide member (3) having one end surface exposed to an inner side of the ring lens (interior surface of housing 2) and another end surface positioned in the interior of the casing (through-hole 3 surface), the light guide member (3) being configured to emit light (Abstract – light reaches camera sensors via through-hole), which is from the ring shaped light (LEDs 6 & ring lens 20/25), incident from the one end surface to the another end surface (Abstract); 
photo sensors arranged inside the casing (Abstract; Pg. 1, Ln. 6-10), the photo sensors being configured to detect light emitted from the another end surface of the light guide member (Abstract; Pg. 1, Ln. 6-10); and 
a light intensity processor configured to obtain an image according to detected intensities of the photo sensors (Abstract; Pg. 1, Ln. 6-10).
In view of the ability to obtain illumination for relatively short working distances using a tilted annular lens as is disclosed in Kelly at Pages 12-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kelly with the teachings of Pellenc et al. to direct light more fully into the measurement target by replacing or combining the ring lens of Kelly in place of the ring cover of Pellenc et al. to obtain shorter working distances resulting in the claimed a closed space is formed by the ring lens, the measurement target, the inner abutting portion, and the outer abutting portion.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellenc et al. (US Pub. 2012/0229809) and Kelly (IE Pub. 20 000 608 A) as applied to claim 4 above, and further in view of Iida et al. (US Pub. 2001/0045517).
Regarding claim 5, Pellenc et al. further discloses wherein the light intensity processor (Pellenc et al.: ¶¶92-93) is configured to obtain the absorbance according to the detected intensities respectively corresponding to the wavelengths λ1-λm (¶¶136-142) obtained by the m sets of the photo sensors (Fig. 3 light guide 7 photo sensors 25 filters 26; Fig. 12 photo sensors 25 filters 26), and to calculate an optimal date for harvest of the measurement sample from the obtained absorbance (¶124).
In a related field of endeavor, Iida et al. discloses a nondestructive measurement apparatus (Iida et al.: Fig. 1; Abstract), comprising: a light source group (Fig. 1 first light source 41 second light source 42 third light source 43); a photosensor (Fig. 2 photosensor 30); a light intensity processor (Fig. 1 processor 7); and wherein the light intensity processor (7) is configured to obtain the absorbance according to detected intensities (¶31; ¶¶141-145), and to calculate a Brix value from the obtained absorbance (¶31; ¶¶141-145 enabling the measurement of sugar content at an error within plus-minus 0.5 brix whenever the same vegetables and fruits).
In view of the ability to obtain a brix value for fruits and vegetables using a relationship of detected intensities as is disclosed in Iida et al. at Paragraphs 141-145, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iida et al. with the teachings of Pellenc et al. and Kelly to obtain the sugar content of measurement samples.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 8, the closest prior art references are:
Pellenc et al. – which discloses a nondestructive measurement apparatus (Pellenc et al.: Fig. 21) with a casing (1); a ring shaped abutting portion (Fig. 21); a light source (12); a ring cover (18); a light 7); photo sensors (25); and a light intensity processor (¶¶120-121).  However, Pellenc et al. fails to disclose a ring lens, and it fails to disclose a ring shaped relay lens configured to guide light from the light source group to the ring lens or for concentrating the lights from the light source group to the ring lens.

    PNG
    media_image3.png
    412
    783
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    628
    545
    media_image1.png
    Greyscale

Kelly – which discloses a ring shaped illumination device (Kelly: Fig. 2 device 1) including a ring light source group (6); a ring lens (20/25); and a central pass-through region for imaging (3).  However, Kelly fails to disclose a ring shaped abutting portion to be abutted to a measurement target, and it fails to disclose a ring shaped relay lens configured to guide light from the light source group to the ring lens or for concentrating the lights from the light source group to the ring lens.

    PNG
    media_image5.png
    456
    655
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    426
    559
    media_image6.png
    Greyscale

Ritchey et al. (US Pub. 2012/0113209) – which discloses a panoramic facial sensor (Ritchey et al.: Figs. 29a-29d), including a fisheye lens (101a,101b), a relay optic (100a,100b; ¶106), and an optic 105).  However, Ritchey et al. fails to disclose a nondestructive measurement apparatus, it fails to disclose a light source group having a plurality of light sources separated in a circumferential direction, it fails to disclose a ring lens, and it fails to disclose a ring shaped abutting portion to be abutted to a measurement target.

    PNG
    media_image9.png
    739
    536
    media_image9.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a nondestructive measurement apparatus including a casing including a grip portion having a ring shaped abutting portion (7) configured to be abutted to a measurement target (AS), a light source group (LEDs 14d) separated in a circumferential direction, a ring lens (8) arranged in a ring shape smaller than an inner portion of the abutting portion, a light guide 11) configured to emit light from the ring shaped light passed through the measurement target (AS) and incident on photosensors (13c) arranged inside the casing, a light intensity processor configured to obtain an absorbance, and one of: a ring shaped relay lens (18) configured to guide light from the light source group (14d) to the ring lens (8) wherein a closed space is formed by the ring lens, a measurement target, the inner abutting portion, and the outer abutting portion (claim 2) or a ring shaped relay lens (18) for concentrating the lights from the light source group (14d) to the ring lens (claim 7), in combination with the other claimed elements.

    PNG
    media_image10.png
    702
    793
    media_image10.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884